RECORD IMPOUNDED

                            NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2718-16T1

KENNETH MILLER,

       Plaintiff-Respondent,

       v.

SUSAN MARGOLIS MILLER,

     Defendant-Appellant.
____________________________________

                Submitted September 13, 2018 – Decided September 20, 2018

                Before Judges Fisher, Hoffman and Firko.

                On appeal from Superior Court of New Jersey,
                Chancery Division, Family Part, Somerset County,
                Docket No. FM-18-1143-12.

                Budd Larner, PC, attorneys for appellant (Barry L.
                Baime, Patricia Tuckman, and Jessie M. Mills, on the
                brief).

                Norris, McLaughlin & Marcus, PA, attorneys for
                respondent (Rita M. Aquilio, Jeralyn L. Lawrence, and
                Daniel A. Burton, on the brief).

PER CURIAM
      Prior to argument, the parties advised the matter had been amicably

adjusted, and they have stipulated to this appeal's dismissal. Accordingly, the

appeal is dismissed with prejudice and without costs.




                                                                       A-2718-16T1
                                       2